7/28/2020             Case 1:16-cv-06728-CM-SDA
                                           Home | In Document       269
                                                     Re Signet Jewelers      Filed
                                                                        Limited     01/28/21
                                                                                Securities Litigation Page 1 of 5




                                             In Re Signet Jewelers Limited Securities Litigation


                                             Signet Securities Litigation
                                                 Civil Action No. 1:16-cv-06728-CM-SDA

    Please select one option...




                                                                                                               /2 td
                                                                                                           21 L
                                                                                                        7/ lers
                                                                                                                  0




                                                                                                                .
                                                                                                             on
                                                                                                    ed e
                                                                                                 id ew




                                                                                                          si
                                                                                                  er t.
                                                                                                       is
                                                                                              t p igh
                                                                                              ec J




                                                                                                     m
        WELCOME TO THE SIGNET SECURITIES
                                                                                           D et




                                                                                          ou yr
                                                                                                   0
                                                                                         8 gn




                                                                                                 2

                                                                                       ith op
                                                                                              8/
                                                                                     72 Si




                                                                                     w c
                                                                                            2

                                                                                   d by
                                                                                         7/
                                                                                   06 re




              LITIGATION WEBSITE
                                                                                       n
                                                                                cv In




                                                                                ite d
                                                                                     o


                                                                            ib te
                                                                           16 in



                                                                                  ed


                                                                         oh ec
                                                                         1- ed



                                                                               iv


                                                                       pr ot
                                                                           ch
                                                                            it




                                                                     is pr
                                                                          C



                                                                        Ar


                                                                    n is
                                                                 tio nt
                                                               uc e
                                                             od um




        The information contained on this website is only a summary of the information presented
                                                           pr oc




        in more detail in the Notice of (I) Pendency of Class Action and Proposed Settlement; (II)
                                                         re d
                                                       er his




        Settlement Fairness Hearing; and (III) Motion for an Award of Attorneys’ Fees and Litigation
                                                    rth T




        Expenses. Because this website is just a summary, you should review the Notice for
        additional details.
                                                 Fu




            The Settlement Fairness Hearing before Judge Colleen McMahon to consider ﬁnal
            approval of the Settlement, the proposed Plan of Allocation, Lead Counsel’s motion for
            attorneys’ fees and expenses, and related matters, which is set for July 21, 2020 at
            4:00 p.m., will be conducted by telephone conference. The Settlement Fairness
            Hearing is an open proceeding and the public and press are welcome to dial in to the
            conference, but must remain silent. The dial-in number for the conference is 888-363-
            4749; the Access Code is 9054506.

            Please visit this website often to get the most up-to-date information regarding the
            Settlement Fairness Hearing. You should also monitor the Court's docket for additional
            updates regarding the Settlement Fairness Hearing.


https://www.signetsecuritieslitigation.com                                                                             1/5
7/28/2020             Case 1:16-cv-06728-CM-SDA
                                           Home | In Document       269
                                                     Re Signet Jewelers      Filed
                                                                        Limited     01/28/21
                                                                                Securities Litigation Page 2 of 5




                      Summary of the Action and Settlement
        In this pending securities class action (the "Action") , the Court-appointed Lead Plaintiff, the
        Public Employees’ Retirement System of Mississippi (“Lead Plaintiff”), alleges that
        defendants Signet Jewelers Limited (“Signet”), Michael Barnes, Virginia Drosos, Mark Light,
        Ronald Ristau, and Michele Santana (collectively, “Defendants”) violated the federal
        securities laws by making materially misleading statements and omissions about (i) the
        quality of Signet’s credit portfolio for its in-house ﬁnancing program and (ii) allegations
        concerning sexual harassment at Signet. A more detailed description of the Action is set
        forth in paragraphs 11-27 of the Notice. Defendants have denied and continue to deny
        these allegations.
        Lead Plaintiff, on behalf of itself and the Class (deﬁned below), has reached a proposed
        settlement of the Action for $240,000,000 in cash that, subject to ﬁnal approval by the
        Court, will resolve all claims in the Action (the “Settlement”). If the Settlement receives ﬁnal
        approval from the Court, and the Effective Date occurs, the Net Settlement Fund (i.e., the


                                                                                                           /2 td
        Settlement Amount, plus any and all interest earned thereon, less court-awarded
                                                                                                       21 L
                                                                                                    7/ lers
                                                                                                              0
        attorneys’ fees and Litigation Expenses, Notice and Administration Costs, any required




                                                                                                            .
                                                                                                         on
                                                                                                ed e


        Taxes, and any other fees or costs approved by the Court) will be distributed in accordance
                                                                                             id ew




                                                                                                      si
                                                                                              er t.
                                                                                                   is
                                                                                          t p igh
                                                                                          ec J




        with a plan of allocation that will be approved by the Court and will determine how the Net



                                                                                                 m
                                                                                       D et




                                                                                      ou yr
                                                                                               0
                                                                                     8 gn




                                                                                             2

        Settlement Fund shall be allocated to Class Members. The proposed plan of allocation
                                                                                   ith op
                                                                                          8/
                                                                                 72 Si




                                                                                 w c
                                                                                        2



        (the “Plan of Allocation”) is set forth in paragraphs 55-75 of the Notice.
                                                                               d by
                                                                                     7/
                                                                               06 re



                                                                                   n
                                                                            cv In




                                                                            ite d
                                                                                 o


                                                                        ib te




        If you are a member of the Class, your rights will be affected and you may be eligible for a
                                                                       16 in



                                                                              ed


                                                                     oh ec
                                                                     1- ed



                                                                           iv


                                                                   pr ot




        payment from the Settlement.
                                                                       ch
                                                                        it




                                                                 is pr
                                                                      C



                                                                    Ar


                                                                n is




        The Class consists of:
                                                             tio nt
                                                           uc e
                                                         od um




                 all persons and entities who purchased or otherwise acquired Signet common
                                                       pr oc




                 stock during the period from August 29, 2013 to May 25, 2017 (the “Class Period”)
                                                     re d
                                                   er his




                 and who were allegedly damaged thereby (the “Class”), except for certain
                                                rth T




                 persons and entities who are excluded from the Class by deﬁnition as set forth in
                 paragraph 28 of the Notice.
                                             Fu




        Please read the Notice to fully to understand your rights and options.
        If you are a member of the Class, in order to be potentially eligible to receive a payment
        from the Settlement, you must submit a Claim Form with adequate supporting
        documentation postmarked no later than August 28, 2020.
        Payments to eligible claimants will be made only if the Court approves the Settlement and
        a plan of allocation, and only after any appeals are resolved, and after the completion of all
        claims processing. Please be patient, as this process will take some time to complete.


                                 YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:



https://www.signetsecuritieslitigation.com                                                                          2/5
7/28/2020             Case 1:16-cv-06728-CM-SDA
                                           Home | In Document       269
                                                     Re Signet Jewelers      Filed
                                                                        Limited     01/28/21
                                                                                Securities Litigation Page 3 of 5

                             YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
                                              This is the only way to be eligible to receive a
                                              payment from the Net Settlement Fund. If you
                                              are a Class Member and you remain in the
                                              Class, you will be bound by the Settlement as
                       SUBMIT A CLAIM FORM
                                              approved by the Court and you will give up
                       POSTMARKED NO LATER
                                              any Released Plaintiff’s Claims (deﬁned in
                       THAN AUGUST 28,
                                              paragraph 37 of the Notice) that you have
                       2020.
                                              against Defendants and the other Defendants’
                                              Releasees (deﬁned in paragraph 38 of the
                                              Notice), so it is in your interest to submit a
                                              Claim Form.
                       EXCLUDE YOURSELF       If you exclude yourself from the Class, you will
                       FROM THE CLASS BY      not be eligible to receive any payment from
                       SUBMITTING A           the Net Settlement Fund. This is the only
                       WRITTEN REQUEST FOR option that allows you ever to be part of any
                       EXCLUSION SO THAT IT other lawsuit against any of the Defendants or
                       IS RECEIVED NO LATER the other Defendants’ Releasees concerning

                                                                                                           /2 td
                       THAN JUNE 30, 2020. the Released Plaintiff’s Claims.                            21 L
                                                                                                    7/ lers
                                                                                                              0




                                                                                                            .
                                                                                                         on
                                              If you do not like the proposed Settlement, the
                                                                                                ed e
                                                                                             id ew




                                                                                                      si
                                                                                              er t.
                                                                                                   is
                                              proposed Plan of Allocation, or the request for


                                                                                          t p igh
                       OBJECT TO THE
                                                                                          ec J




                                                                                                 m
                                                                                       D et




                                                                                      ou yr
                                                                                               0
                       SETTLEMENT BY          an award of attorneys’ fees and Litigation
                                                                                     8 gn




                                                                                             2

                                                                                   ith op
                                                                                          8/
                                                                                 72 Si




                                                                                 w c
                       SUBMITTING A           Expenses, you may write to the Court and
                                                                                        2

                                                                               d by
                                                                                     7/
                                                                               06 re




                       WRITTEN OBJECTION explain why you do not like them. You cannot
                                                                                   n
                                                                            cv In




                                                                            ite d
                                                                                 o


                                                                        ib te
                                                                       16 in



                                                                              ed




                       SO THAT IT IS RECEIVED object to the Settlement, the Plan of
                                                                     oh ec
                                                                     1- ed



                                                                           iv


                                                                   pr ot




                       NO LATER THAN JUNE Allocation, or the fee and expense request
                                                                       ch
                                                                        it




                                                                 is pr
                                                                      C



                                                                    Ar


                                                                n is




                       30, 2020.              unless you are a Class Member and do not
                                                             tio nt
                                                           uc e




                                              exclude yourself from the Class.
                                                         od um
                                                       pr oc
                                                     re d
                                                   er his
                                                rth T
                                             Fu




https://www.signetsecuritieslitigation.com                                                                          3/5
7/28/2020             Case 1:16-cv-06728-CM-SDA
                                           Home | In Document       269
                                                     Re Signet Jewelers      Filed
                                                                        Limited     01/28/21
                                                                                Securities Litigation Page 4 of 5

                             YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
                                              Filing a written objection and notice of
                                              intention to appear by June 30, 2020 allows
                                              you to speak in Court, at the discretion of the
                                              Court, either in person or telephonically as
                                              required or allowed by the Court, about the
                                              fairness of the proposed Settlement, the Plan
                       PARTICIPATE IN A
                                              of Allocation, and/or the request for attorneys’
                       HEARING ON JULY 21,
                                              fees and Litigation Expenses. If you submit a
                       2020 AT 4:00 P.M., AND
                                              written objection, you may (but you do not
                       FILE A NOTICE OF
                                              have to) attend the hearing and, at the
                       INTENTION TO APPEAR
                                              discretion of the Court, speak to the Court
                       SO THAT IT IS RECEIVED
                                              about your objection. The Settlement
                       NO LATER THAN JUNE
                                              Fairness Hearing will be conducted by
                       30, 2020.
                                              telephone conference. The Settlement
                                              Fairness Hearing is an open proceeding and
                                              the public and press are welcome to dial in to
                                              the conference, but must remain silent. The

                                                                                                           /2 td
                                              dial-in number for the conference is 888-363-            21 L
                                                                                                    7/ lers
                                                                                                              0




                                                                                                            .
                                                                                                         on
                                              4749; the Access Code is 9054506.
                                                                                                ed e
                                                                                             id ew




                                                                                                      si
                                                                                              er t.
                                              If you are a member of the Class and you do




                                                                                                   is
                                                                                          t p igh
                                                                                          ec J




                                                                                                 m
                                                                                       D et




                                                                                      ou yr
                                                                                               0
                                              not submit a valid Claim Form, you will not be
                                                                                     8 gn




                                                                                             2

                                                                                   ith op
                                                                                          8/
                                                                                 72 Si




                                              eligible to receive any payment from the Net
                                                                                 w c
                                                                                        2

                                                                               d by
                                                                                     7/
                                                                               06 re




                                              Settlement Fund. You will, however, remain a
                                                                                   n
                                                                            cv In




                                                                            ite d
                                                                                 o


                                                                        ib te
                                                                       16 in



                                                                              ed




                       DO NOTHING.            member of the Class, which means that you
                                                                     oh ec
                                                                     1- ed



                                                                           iv


                                                                   pr ot




                                              give up your right to sue about the claims that
                                                                       ch
                                                                        it




                                                                 is pr
                                                                      C



                                                                    Ar


                                                                n is




                                              are resolved by the Settlement and you will be
                                                             tio nt




                                              bound by any judgments or orders entered by
                                                           uc e
                                                         od um




                                              the Court in the Action.
                                                       pr oc
                                                     re d
                                                   er his




                             How do I obtain more information?
                                                rth T




        More detailed information about the Action and the Settlement is contained in the Notice.
                                             Fu




        If you have questions, you may contact the Claims Administrator by calling toll-free 1-888-
        964-0513; emailing info@SignetSecuritiesLitigation.com; or mailing a letter to:
                                                     Signet Securities Litigation
                                                    c/o JND Legal Administration
                                                           P.O. Box 91189
                                                         Seattle, WA 98111


            Inquiries should NOT be directed to the Court, the Clerk of the Court, Defendants, or
                                               their counsel.




https://www.signetsecuritieslitigation.com                                                                          4/5
7/28/2020             Case 1:16-cv-06728-CM-SDA
                                           Home | In Document       269
                                                     Re Signet Jewelers      Filed
                                                                        Limited     01/28/21
                                                                                Securities Litigation Page 5 of 5



                                 FOR MORE INFORMATION
                               Visit this website often to get the most up-to-date information.

                                                                    Call
                                                               1-888-964-0513
                                                              Email
                                                 info@SignetSecuritiesLitigation.com
                                                                ✉ Mail
                                                      Signet Securities Litigation
                                                     c/o JND Legal Administration
                                                            P.O. Box 91189
                                                          Seattle, WA 98111



                                 Copyright © 2020 JND. All rights reserved.                                        Privacy Policy


                                                                                                           /2 td
                                                                                                       21 L
                                                                                                    7/ lers
                                                                                                              0




                                                                                                            .
                                                                                                         on
                                                                                                ed e
                                                                                             id ew




                                                                                                      si
                                                                                              er t.
                                                                                                   is
                                                                                          t p igh
                                                                                          ec J




                                                                                                 m
                                                                                       D et




                                                                                      ou yr
                                                                                               0
                                                                                     8 gn




                                                                                             2

                                                                                   ith op
                                                                                          8/
                                                                                 72 Si




                                                                                 w c
                                                                                        2

                                                                               d by
                                                                                     7/
                                                                               06 re



                                                                                   n
                                                                            cv In




                                                                            ite d
                                                                                 o


                                                                        ib te
                                                                       16 in



                                                                              ed


                                                                     oh ec
                                                                     1- ed



                                                                           iv


                                                                   pr ot
                                                                       ch
                                                                        it




                                                                 is pr
                                                                      C



                                                                    Ar


                                                                n is
                                                             tio nt
                                                           uc e
                                                         od um
                                                       pr oc
                                                     re d
                                                   er his
                                                rth T
                                             Fu




https://www.signetsecuritieslitigation.com                                                                                          5/5
